Exhibit 16.1 W. T. UNIACK & CO. CPA’S, P.C. CERTIFIED PUBLIC ACCOUNTANTS 1003 Weatherstone Pkwy., Ste. 320 Woodstock, GA30188 Phone: 770-592-3233 12600 Deerfield Pkwy., Ste 100 Alpharetta, GA30004 Phone: 678-773-0251 Joseph Pittera Law Offices of Joseph L. Pittera 2214 Torrance Boulevard Suite 101 Torrance, California 90501 Telephone (310) 328-3588 Facsimile (310) 328-3063 E-mail : jpitteralaw@gmail.com Mr. Pittera: This is to advise you that there were no disagreements between this firm and the Company- Intelligent Living as it relates to the financial statements of which we were auditor. Sincerely yours, /S/ W.T. Uniack W. T. Uniack & Co.CPA’s P.C.
